Per Curiam.
Plaintiff sued for its commission in having procured a purchaser for certain property in Far Rockaway pursuant to an employment by defendant. Plaintiff put in evidence a paper concededly signed by defendant and the proposed purchaser reading as follows: &
«-m -r. -,T “ Fae Rockaway, N. Y.
“Aug. 3, 1925
“ Received of Harold C. Lasker, Five hundred dollars ($500.00) as a deposit on house #1038 Forest Avenue at Far Rockaway, N. Y. Size of plot 100 feet on Forest Ave by 119.75 x 100.20 x 112.95 more *328or less. Subject to restrictions on record, if any. Price $21,000.00. Subject to a first mortgage of $10,000.00 held by Nassau Suffolk Bond & Mortgage Co. which has about a year and one half to run. The seller agrees to take back a purchase money mortgage for $6,000.00 for 5 years with interest at the rate of 6% per annum payable semi-annually in installments of $375.00 semi-annually. Fifteen hundred dollars additional on signing of contract on or before August 5, 1925. Three thousand dollars on taking title on August 25, 1925 providing the title company is ready.
“ Lewis H. May Company are the brokers in this transaction.
“ HUGH BRESLIN
“ HAROLD C. LASKER ”
This paper embodies all the elements of a complete contract between defendant and the purchaser and constitutes, therefore, a binding contract. (Sanders v. Pottlitzer Bros. Fruit Co., 144 N. Y. 209.) Upon its execution plaintiff, broker, was entitled to his commission. (Colvin v. Post Mtge. & Land Co., 225 N. Y. 510; Goodman v. Margolies, 159 N. Y. Supp. 834.)
It was, therefore, error to dismiss the complaint. Indeed, in view of the fact that defendant’s signature to the contract appears clearly to have been admitted and that plaintiff’s employment as broker is therein stated, it is difficult to understand what defense there may be.
- Judgment reversed and new trial granted, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Delehanty and Wagner, JJ.